Citation Nr: 0218232	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-09 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In pertinent part, the 
RO granted service connection for PTSD and assigned a 30 
percent evaluation, effective from December 21, 1998.  


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by 
nightmares, flashbacks, and intrusive thoughts. 

2.  PTSD is not productive of occupational and social 
impairment, with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's July 1973 enlistment examination contained 
no reference to any psychiatric abnormalities.  The 
service medical records, including the May 1976 separation 
examination contained no reference to any psychological 
complaints or sexual trauma.  The veteran was discharged 
on May 19, 1976, due to pregnancy.

Associated with the claims file is a U.S. Army Criminal 
Investigation Command Report of Investigation.  The report 
indicated that the veteran served as a strategic systems 
repairwoman.  In a witness statement, dated November 3, 
1975, the veteran related that she had been awakened the 
night before by an unidentified man who had entered her 
room.  He attempted to strangle her and placed bedding 
over her face to muffle her screams.  The assailant then 
engaged in forcible sexual intercourse with the veteran.  
After he departed, the veteran showered and discovered 
bruises on her neck and elbow, (which were later confirmed 
by Polaroid photographs).  She reported the rape to her 
commander.  

Vet Center treatment records dated in December 1999 show 
that the veteran was in therapy from September 1998 to 
January 1999.  The therapy dealt with symptoms of PTSD 
subsequent to an in-service sexual assault.  The veteran 
reported that she experienced intrusive thoughts and 
dreams of the assault.  She was short-tempered and 
explosive, which resulted in difficulties in 
relationships.  She also experienced extreme anxiety and 
depression with strong feelings of guilt and shame as a 
result the sexual assault.  The diagnosis was PTSD, major 
depressive disorder, and personality disorder.  A global 
assessment of functioning (GAF) score of 43 was provided.  

The veteran was accorded a VA psychiatric examination in 
August 2000.  She was described as neatly dressed.  She 
was living in a room rented from a friend, with her 15-
year-old daughter.  She also reported having a 16-year-old 
son, who was in a group home due to emotional problems.  
Although she reported having a bachelor's degree in early 
childhood education, she stated she was supporting herself 
with her VA disability compensation.  (The veteran has 
been rated as unemployable effective from December 1998 
due to her service-connected disabilities).  She reported 
that she had previously been a drinker and smoker, but had 
stopped both habits.  She had used illegal drugs in the 
past, but was not doing so at the present.  

Her speech was soft and clear.  She had good eye contact.  
Her affect was appropriate, although tearful off and on 
when recalling the rape in service and an assault in 1995 
involving her ex-husband's son, who knocked her down and 
struck her on the head.  Her thoughts were organized and 
clear.  She denied any delusions or hallucinations.  She 
denied any inappropriate behavior.  She denied any 
suicidal ideation.  She was oriented in all three spheres.  
Her short-term and intermediate memory was intact.  She 
stated that she became easily agitated when her daughter 
disobeyed her requests.  She experienced increased heart 
rate, nervousness, and agitation, with panic attacks.  She 
has experienced poor concentration with panic attacks.  
She experienced nightmares and flashbacks about every two 
weeks.  Sometimes environmental stressors or triggers 
would bring the rape memory back.  She said she avoids 
dark rooms and kept everything locked around the house.  
She felt detached from people.  She described experiencing 
a lack of interest in any significant activities.  She 
felt there was always hope for the future as long as she 
could see her children growing and healthy.  She said she 
had experienced exaggerated startle response due to 
unexpected stimuli.  The examiner's diagnosis was PTSD-
mild, late onset.  A GAF score of 75 was provided for the 
PTSD.  

In November 2002, the Board received copies of records 
submitted by the veteran's representative, from the San 
Luis Obispo County Mental Health Services, reflecting a 
two-day inpatient admission in September 2002.  This 
followed an incident in which the local sheriff was called 
and found the veteran lying in bed, crying hysterically 
and saying that no one cared about her and that she wanted 
to shoot herself.  The patient reported that her VA 
psychiatrist had reduced her medication, Effexor, that she 
had recently broken up with her boyfriend, and that she 
was having rapid mood swings.  She was fluctuating from 
crying hysterically and sobbing to joking, laughing, and 
telling stories.  During her admission, she was assessed 
for back problems, respiratory difficulties including 
asthma, and infected skin lesions.  She was placed back on 
Effexor, and said that made a big difference.  She then 
asked for discharge to home.  She was stable, and her 
prognosis was good.  The pertinent diagnosis was PTSD, 
with a GAF score of 60 (best in past year 70).

II.  Legal Analysis

A.  Preliminary matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to her 
claims.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  That analysis would include cases which had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the 
VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  The appellant was 
advised, by virtue of a detailed September 2001 statement 
of the case (SOC), of the pertinent law and what the 
evidence must show in order to substantiate her claim.  
The Board, therefore, believes that appropriate notice has 
been given in this matter.  The SOC also advised her of 
the evidence that had been obtained and considered by the 
RO.

It thus appears that all obtainable evidence identified by 
the veteran relative to her claim has been obtained and 
associated with the claims folder, and that neither she 
nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  
Moreover, recent medical records received by the Board in 
November 2002 represent the most current evidence in this 
claim for an increased rating.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001), noting, "When there is 
extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

III. Legal Analysis

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate diagnostic codes identify the various 
disabilities. In view of the number of atypical instances, 
it is not expected that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.

The criteria for PTSD, in Diagnostic Code 9411, pursuant 
to 38 C.F.R. § 4.130, provide for the following pertinent 
evaluations:

30 percent for occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events);

50 percent for occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships;

70 percent for occupational and social 
impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including 
work or a work-like setting ); inability to 
establish and maintain effective relationships; 
and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on 
a hypothetical continuum of mental-health illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 
to 60 is defined as moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is defined as some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 
71 to 80 indicates that, if symptoms are present at all, 
they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment 
in social and occupational functioning.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995).

In the present case, the veteran's service-connected PTSD 
has been evaluated as 30 percent disabling, under 
Diagnostic Code (DC) 9411.

The U.S. Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following 
a grant of entitlement to compensation, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, 
and increase in the disability rating is at issue, present 
level of disability is of primary concern) as to the 
primary importance of the present level of disability, is 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection 
for that disability.  Rather, the Court held that, at the 
time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.

Based upon the evidence of record, the Board is unable to 
find that a rating in excess of 30 percent would be 
appropriate.  As noted above, the medical evidence of 
record shows the veteran to be oriented.  She maintains a 
good relationship with her daughter.  She has some social 
acquaintances, albeit not too many.  Moreover, the Board 
finds no evidence of impaired judgment, impaired abstract 
thinking, or disturbances of motivation and mood due to 
PTSD symptoms.

The Board is aware that the Vet Center treatment records 
dated in December 1999 provided a GAF score of 43.  As 
noted above, a GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  However, it 
appears that the GAF score provided was not based solely 
upon the veteran's PTSD.  

Moreover, the August 2000 examination report provided a 
GAF score of 75, based solely upon the service-connected 
PTSD.  A score of 71 to 80 indicates that, if symptoms are 
present at all, they are transient and expectable 
reactions to psychosocial stressors with no more than 
slight impairment in social and occupational functioning.  
The veteran's PTSD was also described as mild.  In light 
of the fact that the August 2000 examiner reviewed the 
claims file prior to examination and assessed the GAF 
score based sole on the service-connected PTSD, the Board 
finds this report more probative than the December 1999 
report.  

Most recently, at the conclusion of her brief 
hospitalization in September 2002, the veteran was 
assigned a GAF score of 60 (best in past year 70).  In 
this case, therefore, the range of GAF scores assigned to 
the veteran is indicative of mild to moderate symptoms.  
In addition, the evidence fails to show that the veteran's 
PTSD is manifested by such symptoms such as flattened 
affect, abnormal speech, panic attacks more than once a 
week, difficulty understanding complex commands, or 
impairment of short and long term memory.  The overall 
disability picture does not more nearly approximate the 
criteria for a 50 percent rating under DC 9411.

In view of the foregoing, the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 30 percent for the veteran's PTSD.  
Consideration has again been given to assigning a staged 
rating; however, at no time during the period in question 
has the veteran shown disablement equivalent to that 
greater than the assigned rating.  See Fenderson v. West 
supra.  The Board has also considered the assignment of an 
increased evaluation in this case on an extra-schedular 
basis, under 38 C.F.R. § 3.321(b)(1).  However, a basis 
for an extra-schedular evaluation is not shown.  There is 
no evidence, nor has it been alleged, that the service-
connected PTSD, by itself, has caused marked interference 
with employment or frequent periods of hospitalization, or 
that it has otherwise presented an exceptional or unusual 
disability picture.  In any event, the veteran has already 
been rated as 100 percent disabled due to individual 
unemployability, based upon both her PTSD and a service-
connected back disorder.


ORDER

Entitlement to an initial evaluation in excess of 30 
percent for PTSD is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

